This action was brought in the Essex Circuit Court to recover the pecuniary loss sustained by the next of kin of Michael Maher, deceased, by reason of his death, which, as the plaintiff averred, was the direct result of negligence on the part of the defendant company. The trial resulted in a verdict and judgment in her favor, and an appeal was thereupon taken to the Supreme Court. The hearing on that appeal resulted in an affirmance of the judgment there under review. It is now contended before us that there was error in the judgment of affirmance.
Our examination of the case satisfies us that this contention is without merit and that the judgment of the Supreme Court should be affirmed, for the reason stated in its opinion. We observe in that opinion, however, what seems to us to be an inaccurate statement of the law with relation to the inference to be drawn from circumstantial evidence in a suit of this character, the court saying: "In a civil case it is not necessary to exclude the possibility of other inferences in order to make a case for the jury;" that is, as we understand the expression, inferences which would tend to show that the negligence of the defendant was not the producing cause of the accident. The true rule upon this subject is laid down by us in the case ofSuburban Electric Company v. Nugent, 58 N.J.L. 658, as follows: "In the absence of direct *Page 515 
evidence the plaintiff must show the existence of such circumstances as would justify the inference that the injury was caused by the wrongful act of the defendant and exclude the idea that it was due to a cause with which the defendant was unconnected." To the same effect is our later declaration in the case of McCombe v. Public Service Ry. Co., 95 Id. 187.
The judgment under review will be affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, HEPPENHEIMER, GARDNER, VAN BUSKIRK, CLARK, JJ. 11.
For reversal — None.